DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 76 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ritter et al. (US 2017/0096836 A1).
Regarding claim 76, Ritter et al. discloses a barrier (ref. 10) for installation on a surface (the surface is the ground that the first plates (ref. 16) are attached to, see paragraph [0025]) and having an attack side (front of the barrier seen in Fig .1), the barrier comprising at least one panel (ref. 14) and a plurality of link bars (ref. 16 and ref. 18, see in Fig. 1 there are two link bars) for maintaining the panel in an erected condition, wherein the link bar comprises a body (plate ref. 16 and ref. 18) having an upper surface adapted for attachment of the barriers (see that ref. 20 extends from the upper surface of the link bar in Fig. 1) and a lower surface adapted to rest on the surface (see that the lower surface of ref. 16 rests on the ground in Fig. 1, also see paragraph [0025]), the body comprising first and second ends (first and second ends are top and bottom surfaces of ref. 16), and a bar joining together the first and second ends (see that ref. 16 joins together its ends), the first end comprising first fasteners (see that fasteners ref. 20 are on the first end of the body) for releasably attaching the lower ends of posts (ref. 55) of the panel to the link bar (see paragraph [0028]),
wherein the first fasteners (ref. 20) are adapted to releasably and pivotally attach lower ends of posts (ref. 55) of adjacent first (ref. 14) and second panels (ref. 14’, see NOTE 1 below) of the barrier to the first and second ends of the link bar (see NOTE 2 below) to permit selectively displacing the barrier between an assembled condition and disassembled condition (see NOTE 3 below).
NOTE 1: The first panel is ref. 14. It is also understood that another panel (ref. 14’) can be placed onto fastener 20, adjacent the panel seen in Fig. 1, to create adjacent first and second panels.
NOTE 2: The fasteners 20 connect posts 55 to the entirety of the link bars, including the first and second ends which are the top and bottom surfaces.
NOTE 3: Ritter et al. discloses that the fence 10 is assembled by frame members 55 and 57 extending over pegs and/or hinges, therefore allowing for a disassembly and pivotal motion. See paragraph [0008] and [0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 24, 28, 34, 38-40, 62, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2017/0096836 A1) in view of Dawson (GB 2508637 A).
Regarding claim 1, Ritter et al. discloses a security system (ref. 10, see Fig. 1) having an attack side (the side seen in Fig. 1) adapted to receive a first attack from an intruder (the fence is capable of receiving a first attack from an intruder),
a first barrier (ref. 10), the first barrier comprises a plurality of first panels (ref. 14 and ref. 14’, see Fig. 1) arranged side by side,
the system further comprises a link bar (ref. 16 and ref. 18) comprising a first fastener (ref. 20) for joining together adjacent first panels for defining the first barrier (see Fig. 1), a bar (ref. 16), and
further that the first fasteners are adapted to releasably and pivotally attach, respectively, lower ends of posts of the adjacent (see NOTE 1 below), 
but does not expressly disclose as claimed wherein the multi-layered security system comprises a plurality of layers of defense, the layers of defense being adapted for receiving the first attack and subsequent second attacks from the intruder, the plurality of layers being defined by at least one pair of first and third barriers, 
wherein the first and third barriers are arranged in a spaced apart relationship with respect to each other defining a second barrier comprising a passage located between the first and third barriers, 
wherein: 
the third barrier comprises a plurality of second panels arranged side by side, 
the system further comprises a link bar comprising a second fastener for joining together adjacent second panels for defining the third barrier, and a bar for attaching the first and third barriers in a spaced apart relationship with respect to each other, and 
the first and second fasteners are adapted to releasably and pivotally attach, respectively, lower ends of posts of the adjacent first and second panels to the first and second ends of the link bar to permit selectively displacing the multi-layered security system between an assembled condition and disassembled condition.
However, Dawson teaches the security system (Fig. 1) is a multi-layered security system and the system comprising a plurality of layers of defense (ref. 10 and ref. 10’), each layer of defense being attached to base members (ref. 14 and ref. 14’), and the layers of defense having at least one beam (ref. 20) connecting each layer together, the plurality of layers being defined by at least one pair of barriers (see Figs. 1-2), wherein the pair of barriers are arranged in a spaced apart relationship (see Figs. 1-2) with respect to each other defining a second barrier (the gap between ref. 10 ref. 10’) comprising a passage located between the pair of first barriers (see Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence barrier of Ritter et al., with Dawson, such that the barrier of Ritter et al. comprises:
 two spaced apart fence barriers of Ritter et al. rather than one in order to make the fence barrier twice as hard to conquer, giving more time to react to possible intruders, as well as creating a gap between a crowd on one side of the barrier and individuals on the other side of the barrier for health and safety concerns,
as well as the spaced apart fence barriers are mounted to shared base members in order to save on materials for building base structures, and
one bracket on each end of the shared base members to accommodate the fence barriers being mounted thereto.
Therefore the combination of Ritter et al. and Dawson teaches wherein the multi-layered security system comprises a plurality of layers of defense (see annotated Figure 1 below), the layers of defense being adapted for receiving the first attack and subsequent second attacks from the intruder (each layer of the fence is capable of receiving an attack), the plurality of layers being defined by at least one pair of first and third barriers (see annotated Figure 1 below), 
wherein the first and third barriers are arranged in a spaced apart relationship (the combination teaches that both the first and third barriers are spaced apart and attached using the shared base members of Ritter et al. (ref. 16), see annotated Figure 1 below) with respect to each other defining a second barrier (gap between first and third barriers) comprising a passage located between the first and third barriers (see annotated Figure 1 below), 
wherein: 
the third barrier (the duplicated spaced apart barrier of Ritter et al. taught by Dawson) comprises a plurality of second panels arranged side by side (ref. 14 and ref. 14’ on the spaced apart third barrier), 
the system further comprises a link bar (the shared base member (ref. 16 of Ritter et al.) that attaches the first and third barriers) comprising a second fastener (ref. 20 on the opposite end bracket (ref. 18) for attaching the third barrier) for joining together adjacent second panels for defining the third barrier (see annotated Figure 1 below), and a bar for attaching the first and third barriers in a spaced apart relationship with respect to each other (the shared base member (ref. 16 of Ritter et al.) is the third fastener), and 
the first and second fasteners (pegs and/or hinges ref. 20 of Ritter et al.) are adapted to releasably and pivotally attach, respectively, lower ends of posts of the adjacent first and second panels to the first and second ends of the link bar to permit selectively displacing the multi-layered security system between an assembled condition and disassembled condition (see NOTE 1 below).
NOTE 1: Ritter et al. discloses that the fence 10 is assembled by frame members 55 and 57 extending over pegs and/or hinges 20, therefore allowing for assembly, disassembly, releasing, and pivotal motion. See paragraphs [0008] and [0030].

    PNG
    media_image1.png
    746
    1184
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.
Regarding claim 9, Ritter et al. discloses wherein each of the first (ref. 10 seen in Fig. 1) and/or second panel comprises a frame member (ref. 50) defining at least one face covered with anti-climb mesh (see in Fig. 1 that the face shown is covered in mesh with small openings which creates anti-climb mesh (ref. 52)), the frame member comprising posts (ref. 55) having lower ends (end of ref. 55 attached to ref. 20 in Fig. 1) and upper ends (end of ref. 55 opposite ref. 20), and noggins (horizontal part of the inner frame (ref. 56)), the posts and noggins attached to each other (see Fig. 1).
Regarding claim 24, Ritter et al. discloses the first fastener (ref. 20 seen in Fig. 1) comprises spigots (ref. 20 seen in Fig. 1) connecting adjacent first panels (ref. 14 and ref. 14’ connected in Fig. 1).
The combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10) of Ritter et al., and also teaches a bracket (ref. 18) of Ritter et al. located on each end of the shared base member (ref. 16) of Ritter et al., therefore the combination teaches wherein the first and second fasteners (ref. 20 located on each end of the shared base member) for joining together the adjacent first and second panels (ref. 14 and ref. 14’ seen in Fig. 1 of Ritter et al., and the taught adjacent third barrier that also comprises panels ref. 14 and ref. 14’, see annotated Figure 1 above) comprise spigots (ref. 20 of Ritter et al.) extending from the first and from the second end of the link bar wherein the spigots are adapted to releasably receive the lower ends of posts of the adjacent first and second panels (see paragraph [0032] of Ritter et al.) and to pivotally attach the lower ends of posts of the adjacent first and second panels to the first and second ends of the link bar (see in Ritter et al. paragraph [0008] that the fence panel sides located on the pegs are hinged).
Regarding claim 28, Ritter et al. discloses wherein the upper end of the posts (the ends of the posts in Fig. 6 that have ref. 602 and ref. 604 attached) of the adjacent first panels (ref. 14 and ref. 14’ in Fig. 1) are releasably joined-4-Preliminary Amendment U.S. National Stage Application of PCT/AU2018/050015Atty. Docket No. 0182.0030-UStogether via first joiners (ref. 602 and ref. 604 seen in Fig. 6, Note specification paragraph [0036] of Ritter et al. discloses that panel ref. 14 and ref. 614 may be identical and therefore the hinge member (ref. 602) will work on the fence in Fig. 1).
 The combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10) of Ritter et al., and therefore the combination teaches the upper end of the posts of the adjacent second panels (the third barrier taught to be spaced apart and parallel from the first barrier) are releasably joined together via second joiners (the combination teaches two layers of the fence of Ritter et al., the fence of Ritter et al. comprises joiners (ref. 602 and ref. 604), therefore the first and third barriers also comprise joiners (ref. 602 and ref. 604) for joining together adjacent first and second panels).
Regarding claim 34, Ritter et al. discloses that the link bar (ref. 16 and ref. 18) comprises openings (ref. 22) on either side of each bracket (ref. 18, see Fig. 1) for receiving a stake to secure the link bar to the ground (see paragraph [0025]).
The combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10) of Ritter et al., and also teaches a bracket (ref. 18) of Ritter et al. located on each end of the shared base members (ref. 16) of Ritter et al., but does not expressly teach as claimed wherein each first and second end of the link bar comprises at least one opening for receiving a stake to secure the link bar to the ground.
However, Dawson does teach identical base member structures located at each base of the fence sections (see Figs. 1-2) which provides a strong and aesthetically pleasing barrier.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ritter et al. and Dawson, further with Dawson, to comprise identical structure at the base of each fence section, this includes having openings (ref. 22 of Ritter et al.) located around each spaced apart base bracket (ref. 18 of Ritter et al.) that is mounted on the shared base member (ref. 16 of Ritter et al.) in order to provide a strong fence able to withstand an attack or force from either side, and to provide a symmetrical and aesthetically pleasing fence barrier structure.
Therefore the combination of Ritter et al. and Dawson teaches wherein each first and second end of the link bar (ref. 16 and ref. 18 of Ritter et al.) comprises at least one opening (ref. 22 of Ritter et al.) for receiving a stake to secure the link bar to the ground (see paragraph [0025] of Ritter et al.).
Regarding claim 38, Ritter et al. discloses adjacent first panels (ref. 14 and ref. 14’) connected with a plurality of link bars (ref. 16 and ref. 18) in spaced apart relationship (see Fig. 1).
 The combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10) of Ritter et al., and also teaches a bracket (ref. 18) of Ritter et al. located on each end of the shared base members (ref. 16) of Ritter et al., and therefore teaches wherein the security system comprises a plurality of link bars (ref. 16 and ref. 18) of Ritter et al., arranged in a spaced apart relationship with respect to each other for joining together pairs of first and second panels defining the first and third barriers arranged in a spaced apart relationship with respect to each other (the link bars in Fig. 1 of Ritter et al. are taught to attach both the first and third barriers).
Regarding claim 39, Ritter et al. discloses wherein the link bar is adapted to provide support to the adjacent first panels (see in Fig. 1 of Ritter et al. that the link bars (ref. 16 and ref. 18) support the adjacent first panels (ref. 14 and ref. 14’)).
Regarding claim 40, the combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10) of Ritter et al., and also teaches a bracket (ref. 18) of Ritter et al. located on each end of the shared base members (ref. 16) of Ritter et al., and therefore the combination teaches wherein the link bar (ref. 16 and ref. 18) is adapted to provide support to the adjacent second panels (in the same manner that support is provided to the adjacent first panels).
Regarding claim 62, Ritter et al. discloses a link bar (ref. 16 and ref. 18) to define a security system (ref. 10, see Fig. 1) having an attack side (the side seen in Fig. 1) adapted to receive a first attack from an intruder (the fence is capable of receiving a first attack from an intruder), the link bar comprising a body (ref. 16 and ref. 18 seen in Fig. 1) having an upper surface adapted for attachment of the barriers (the upper surface of ref. 18 has fasteners (ref. 20) extending therefrom and is adapted to attach to the first barrier) and a lower surface adapted to rest on a surface (the bottom surface of ref. 16, not seen in Fig. 1, is adapted to sit on the ground (see paragraph [0029])), the first ends comprising, respectively, first fasteners (ref. 20), and further that the first fasteners are adapted to releasably and pivotally attach, respectively, lower ends of posts of adjacent first panels to the first end of the link bar to permit selectively displacing the multi-layered security system between an assembled condition and disassembled condition (see NOTE 1 below). 
but does not expressly disclose as claimed wherein the security system is a multi-layered security system, the system comprising a plurality of layers of defense, the layers of defense being adapted for receiving the first attack and subsequent second attacks from the intruder, the plurality of layers being defined by at least one pair of barriers, wherein the pair of barriers are arranged in a spaced apart relationship with respect to each other defining a second barrier comprising a passage located between the pair of first barriers, the pair of barriers comprising a first barrier comprising a plurality of first panels arranged side by side, and a third barrier comprising a plurality of second panels arranged side by side, the body comprising first and second ends, and a bar joining together the-6-Preliminary AmendmentU.S. National Stage Application of PCT/AU2018/050015 Atty. Docket No. 0182.0030-USfirst and second ends, the first and second ends comprising, respectively first and second fasteners, for arranging the barriers in the spaced apart relationship with respect to each other.
However, Dawson teaches the security system (Fig. 1) is a multi-layered security system and the system comprising a plurality of layers of defense (ref. 10 and ref. 10’), each layer of defense being attached to identical base members (ref. 14 and ref. 14’), and the layers of defense having at least one beam (ref. 20) connecting each layer together, the plurality of layers being defined by at least one pair of barriers (see Figs. 1-2), wherein the pair of barriers are arranged in a spaced apart relationship (see Figs. 1-2) with respect to each other defining a second barrier (the gap between ref. 10 ref. 10’) comprising a passage located between the pair of first barriers (see Fig. 2), the pair of barriers comprising a first barrier (ref. 10) comprising a plurality of first panels arranged side by side (the barrier can include more than one first panel ref. 10, see Abstract), and a third barrier (ref. 10’) comprising a plurality of second panels arranged side by side (the barrier can include more than one third panel ref. 10’, see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence barrier of Ritter et al., with Dawson, such that the barrier of Ritter et al. comprises:
 two spaced apart fence barriers rather than one in order to make the fence barrier twice as hard to conquer, giving more time to react to possible intruders, as well as creating a gap between a crowd on one side of the barrier and individuals on the other side of the barrier for health and safety concerns,
as well as the spaced apart fence barriers are mounted to shared base members in order to save on materials for building base structures, and
one bracket on each end of the shared base members to accommodate the fence barriers being mounted thereto.
Therefore the combination of Ritter et al. and Dawson teaches a fence barrier of Ritter et al. comprising two parallel spaced apart fences in a similar manner to Dawson, sharing base members (ref. 16) of Ritter et al., and the shared base member comprises a bracket (ref. 18) of Ritter et al. on each end of the base member for mounting the fence barriers thereto, each bracket (ref. 18) comprises fasteners (ref. 20) for attachment between the base members and the barriers, and wherein the first (ref. 20) and second fasteners (duplicated fasteners ref. 20 of Ritter et al.) are adapted to releasably and pivotally attach, respectively, lower ends of posts (ref. 55 and ref. 57 of Ritter et al.) of adjacent first and second panels (ref. 14 and ref. 14’ of Ritter et al.) to the first and second ends of the link bar to permit selectively displacing the multi-layered security system between an assembled condition and disassembled condition (see NOTE 1 below). Therefore, the combination further teaches that the two fence barrier of Ritter et al. comprises layers of defense being adapted for receiving the first attack and subsequent second attacks from the intruder (each layer of fence taught in the combination can receive one attack, therefore the combination teaches the barrier can receive two attacks).
NOTE 1: Ritter et al. discloses that the fence 10 is assembled by frame members 55 and 57 extending over pegs and/or hinges 20, therefore allowing for assembly, disassembly, releasing, and pivotal motion. See paragraphs [0008] and [0030].
Regarding claim 66, the combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10 of Ritter et al., see annotated Figure 1 above), and also teaches a bracket (ref. 18) of Ritter et al. located on each end of the shared base members (ref. 16) of Ritter et al., and therefore the combination teaches wherein the first and second fasteners (ref. 20 on each end of the shared base members) for joining together the adjacent first panels (ref. 14 and ref. 14’ seen in Fig. 1 of Ritter et al.) of the first barriers and the adjacent second panels (the taught set of panels to be spaced and parallel to the first panels seen in Fig. 1 of Ritter et al.) of the third barrier each comprise spigots (ref. 20 of Ritter et al.) extending from the first and second ends of the link bar (the combination teaches brackets (ref. 18) on each end of the shared base member (ref. 16), and each bracket includes Spigots (ref. 20) extending therefrom), wherein the spigots are adapted to releasably receive the lower ends of posts of the adjacent first and second panels (see in Fig. 1 of Ritter et al. that the spigots receive the lower ends of posts of the first panels and would also receive the lower ends of posts of the second panels in the same manner) and to pivotally attach the lower ends of posts of the adjacent first and second panels to the first and second ends of the link bar (see in paragraph [0008] of Ritter et al. that the first panels pivotably attach to the link bar and so would the second panels as they are taught to be attached in the same manner).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2017/0096836 A1) in view of Dawson (GB 2508637 A), as applied to claim 1, and further in view of Claude (FR 2 463 247 A1).
Regarding claim 41, Ritter et al. discloses that the first barrier (ref. 10 in Fig. 1) comprises posts (ref. 55), and a link bar (ref. 16 and ref. 18).
The combination of Ritter et al. and Dawson teaches two spaced apart fence barriers (ref. 10) of Ritter et al., and also teaches a bracket (ref. 18) of Ritter et al. located on each end of the shared base members (ref. 16) of Ritter et al., further, the combination teaches a bar section (the middle portion of the link bar) of the link bar (ref. 16) that is located between the brackets (ref. 18) that are attached on each end of the link bar.
The combination of Ritter et al. and Dawson fails to teach as claimed wherein the first barrier comprises a plurality of brace members, the brace members extending from a particular location of the posts of the first panels for attachment to the link bars joining together the adjacent first panels defining the first barrier, wherein the attachment may occur at different locations along a bar of the link bar for varying the inclination of the brace member.
However, Claude teaches that a first barrier (ref. 1) comprises a plurality of brace members (ref. 5), the brace members extending from a particular location of the posts (ref. 8) of the first panels (ref. 1) for attachment to the link bars (ref. 2), wherein the attachment may occur at different locations along the bar of the link bar for varying the inclination of the brace member (see that the brace is fixed to the link bar via a chain (ref. 4) which is tightened on, therefore the chain can be loosened and adjusted as needed for varying inclination), in order to provide an adjustable brace means for accommodating varying length brace members or varying inclinations of the first barrier, and further strengthening the barrier.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ritter et al. and Dawson, further with Claude, such that the first barrier comprises a plurality of brace members, the brace members extending from a particular location of the posts of the first panels for attachment to the link bars joining together adjacent first panels, wherein the attachment may occur at different locations along the bar of the link bar for varying the inclination of the brace member, in order to provide an adjustable brace means for accommodating varying length brace members or varying inclination of the first barrier, and further strengthening the barrier.
Claims 44, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2017/0096836 A1) in view of Dawson (GB 2508637 A), as applied to claim 1, and further in view of Burch (US 4,270,736 A).
Regarding claim 44, the combination of Ritter et al. and Dawson teaches two spaced apart fences (ref. 10 in Fig. 1 of Ritter et al.) to create a security system (shown in annotated Figure 1 above), 
but does not expressly teach as claimed wherein the security system is adapted to upgrade or downgrade the security level that the security system provides by at least one of the barriers being adapted to releasably receive security devices to upgrade or downgrade the security level that the barrier provides.
However, Burch teaches a climbing inhibiting roller that attaches to a fence structure (see Fig. 4) using clamping straps (ref. 16 and ref. 17) to prevent an intruder from successfully climbing over the fence (see Abstract of Burch). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ritter et al. and Dawson, further with Burch, such that it comprises a security system that is adapted to upgrade or downgrade the security level by releasably attaching a climbing inhibiting roller to the top of the first barrier disclosed by Ritter et al., in order to prevent possible intruders from successfully climbing over the fence. 
Regarding claim 48, the combination of Ritter et al., Dawson, and Burch teaches that the security system comprises security devices in the form of free-rolling rollers (see Fig. 4 of Burch) to impede intruders from gaining support of parts of the security system during climbing of the at least one first barrier (see Abstract of Burch).
Regarding claim 52, the  combination of Ritter et al., Dawson, and Burch teaches that the roller (see Fig. 4 of Burch) is attached to at least the first barrier of Ritter et al. (see Ritter et al. ref. 10 Fig. 1), and further teaches there is a gap defined by the spacing between an upper end of the at least one barrier and the rollers (see in Fig. 4 of Burch that the roller (ref. 24a and ref. 26) is positioned a distance from the top of the fence (ref. 12) and provides a gap between the two to allow the roller to rotate freely), the gap having a specific width to impede intruders from gaining support at the spacing between the rollers and the upper end of the first panel (ref. 14) during climbing of the first barrier (the roller system is designed to prevent an intruder from successfully climbing and crossing a fence, therefore gap has the correct spacing to impede intruders from gaining support (see Abstract of Burch)).
Response to Amendment
	The amendment filed 22 February 2022 has been entered. Claims 1, 9, 24, 28, 34, 38-41, 52, 62, 66, and 76 have been amended. Claims 2-8, 10-23, 25-27, 29-33, 35-37, 42-43, 45-47, 49-51, 53-61, 63-65, 67-75, and 77-110 have been canceled. Applicant’s amendments overcome the previously set forth claim objections in the Non-Final Office Action dated 21 October 2021. Claims 1, 9, 24, 28, 34, 38-41, 44, 48, 52, 62, 66, and 76 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments, see remarks, filed 22 February 2022, with respect to the rejection of claims 1-2, 8-9, 20-21, 38-40, 44, 62, and 76 under 35 U.S.C. 102(a)(1) over Saura (US 7,862,010 B2) have been fully considered and are persuasive. Therefore the rejections have been withdrawn. 
Applicant's arguments filed 22 February 2022, with respect to the rejection of claim 76 under 35 U.S.C. 102(a)(2) over Ritter et al. (US 2017/0096836 A1) have been fully considered but they are not persuasive. Applicants arguments page 8 reads: “…Ritter fails to disclose anything related to a barrier that is adapted to be displaced between an assembled condition and disassembled condition, much less a barrier that is adapted to function in the same detailed way as recited in the above-quote feature of claim 76…”. Examiner respectfully disagrees. Paragraph [0030] of Ritter et al. discloses that the framing tubes 55 and 57 “…may extend over and/or receive features of pegs, hinges, spacers, or the like…”. This makes clear that the framing tubes may be mounted on hinges for allowing hinge movement and pivotability as described in independent claim 76. Further, paragraph [0030] discloses that the fence system is assembled, providing that the components are first in a non-joined state, then coming together to be assembled, in order to provide a system that may be assembled or disassembled. Similarly paragraph [0008] states “…A hinged side of the second fence panel may extend over the second peg and rest on the spacer…”. This does not disclose a permanently fixed system, rather one that is assembled by resting components together, and further allowing for disassembly and pivotability.
Applicant's arguments filed 22 February 2022, with respect to the rejection of Claims 1-2, 8-9, 20-21, 24, 28, 34, 38-40, 62, 66, 72 under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2017/0096836 A1) in view of Dawson (GB 2508637 A) have been fully considered but they are not persuasive. Applicants arguments pages 9-12 states:
“…Ritter similarly fails to teach or suggest wherein the first and second fasteners are adapted to releasably and pivotally attach, respectively, lower ends of posts of the adjacent first and second panels to the first and second ends of the link bar to permit selectively displacing the multi-layered security system between an assembled condition and disassembled condition…”.
“…Applicant respectfully submits that the combination of Dawson and Ritter does not establish a prima facie case of obviousness because the Office has failed to establish the requisite and proper analysis as to why one of ordinary skill in the art would combine the cited elements of Ritter with those of Dawson… Applicant submits that the Office has not provided any technical or objective basis to support the determination that Ritter should be combined with Dawson…The lack of any Application No. : 16/477,510Attorney Docket No.: 0182.0030-USrational underpinning, cogent reason, or objective evidence to modify Ritter with Dawson is a fundamental shortcoming of the rejection and is improper… Applicants submit that the Office Action's contention is factually incorrect because defining shared base members does not save in materials for building the shared members…”.
“…the teachings of Dawson cannot be combined with the teachings of Ritter as proposed by the Examiner… modifying Dawson with Ritter in order to locate the beams so that they abut the ground on which Dawson's barriers rests and to attach the ends of the beams to the base members would render Dawson's barrier unstable… Dawson's beams prevent the formation of a passage between the layers. This teaches away from the claimed invention…”.
Examiner respectfully disagrees with Applicant’s arguments and remarks listed above.
First, Ritter et al does teach fasteners that are adapted to releasably and pivotally attach, respectively, lower ends of posts. Paragraph [0030] of Ritter et al. discloses that the framing tubes 55 and 57 “…may extend over and/or receive features of pegs, hinges, spacers, or the like…”. This makes clear that the framing tubes may be mounted on hinges for allowing hinge movement and pivotability as described in independent claims. Further, paragraph [0030] discloses that the fence system is assembled, providing that the components are first in a non-joined state, then coming together to be assembled, in order to provide a system that may be assembled or disassembled. Similarly paragraph [0008] states “…A hinged side of the second fence panel may extend over the second peg and rest on the spacer…”. This does not disclose a permanently fixed system, rather one that is assembled by resting components together, and further allowing for disassembly and pivotability.
Second, Examiner does provide proper analysis as to why one of ordinary skill in the art would combine the cited elements of Ritter with those of Dawson including technical or objective basis to support such determination. Examiner sets forth two reasons as to why Ritter et al. would be modified with Dawson. One reason is that two spaced apart fence barriers rather than one makes the fence barrier twice as hard to conquer, giving more time to react to possible intruders, as well as creating a gap between a crowd on one side of the barrier and individuals on the other side of the barrier for health and safety concerns. A second reason is that spaced apart fence barriers are mounted to shared base members saving on materials for building base structures. Applicant argues that shared base members (ref. 16 of Ritter et al.) do not save on materials. It is understood that extending one base member such that it can be used to attach two fences thereto can save on materials rather than requiring two separate base members. Extending one base member longer than its original length, and shorter than the length of two base members put together, provides for a base member using less material than two separate full length base members.
Third, it is understood that Dawson is not modified as Applicant stated, rather Ritter et al is modified in view of Dawson. Dawson is not modified to have its beams placed on the ground. It is clear that Dawson is used to teach two identical spaced apart barrier members connected by a shared component. Therefore, Ritter et al is modified in view of Dawson, to comprise two spaced apart barrier members connected by a shared component. Further, even though Applicant is incorrect in arguing that Dawson is modified, it is still clear that there is a passageway located between the barriers of Dawson. Applicant does not specify structure regarding the passageway, and therefore even with the beams of Dawson, there is a passage way located between the barriers of Dawson.
Applicant's arguments filed 22 February 2022, with respect to the rejection of Claims 41, 44, 48, and 52 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Claims 41, 44, 48, and 52 depend from claims discussed above and further are still rejected for at least the reasons listed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/           Examiner, Art Unit 3678                                                                                                                                                                                             
/DANIEL J WILEY/           Primary Examiner, Art Unit 3678                                                                                                                                                                                             	5/26/2022